PER CURIAM.
Joseph R. Johnson appeals the district court’s orders denying his Fed.R.Civ.P. 60 motions and his motion to vacate the judgment and remand for lack of subject matter jurisdiction. We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm on the reasoning of the district *18court. Johnson v. Circuit City Stores, Inc., Nos. CA-98-1407-A; CA-99-695-A; CA-99-696-A (E.D. Va. filed Aug. 1, 2000, entered Aug. 7, 2000; filed Aug. 3, 2000, entered Aug. 7, 2000; filed Aug. 15, 2000, entered Aug. 19, 2000). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.